Title: From Thomas Jefferson to John Wayles Eppes, 13 October 1820
From: Jefferson, Thomas
To: Eppes, John Wayles

I Thomas Jefferson of Albemarle acknolege that I have recieved of John W. Eppes of Buckingham checks on the bank offor the sum of four thousand Dollars in consideration whereof I oblige myself to deliver to him, on or before the twenty fifth day of December eighteen hundred & twenty two such and so many of my slaves now residing on my lands in Bedford as shall be equal in value to the sd. sum of 4000. Dollars, to be designated and valued by persons mutually chosen by us, they observing, in their designation, as to age and sex, what they shall deem an usual proportion of age and sex, or what shall be the actual proportion among the body of slaves from which they are to be taken, whichever proportion the sd. John W. Eppes shall prefer, such designation to include none superannuated. and I farther covenant to pay to the sd. John W. in the mean time lawful interest on the said sum of 4000. Dollars on the 25th day of December annually from this date until the delivery of the said slaves; to which several obligations I bind my self my heirs executors and administrators, at Witness my hand and seal this 13th day of October one thousand eight hundred and twenty.Th: JeffersonWitnessH B Trist